DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending, claims 16-20 are withdrawn from consideration and currently under consideration for patentability under 37 CFR 1.104.  

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been received. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohgishi et al. (U.S. 2013/0158410) in view of Kohno (U.S. 2005/0222493).
With respect to claim 1, Ohgishi et al. teaches an endoscope comprising: 
an insertion part (210) that includes a distal end and a proximal end (FIG. 25); 

an ultrasound transducer (104) that is provided on a distal end side of the distal-end-portion body (FIG. 21), 
wherein the distal-end-portion body includes an observation window (103a) that is disposed on a flat surface (FIG. 21), a nozzle (108) that is provided on the flat surface on one side of the observation window opposite to the tool opening and ejects washing water to the observation window (FIG. 22), and a fluid pipe line that is connected to the nozzle (air/water feeding conduit, para [0108]), and 
wherein the tool opening is positioned on an extension of an ejection direction of the washing water to be ejected from the nozzle (FIG. 22).
However, Ohgishi et al. does not teach the distal-end-portion body includes a pair of walls that includes wall surfaces facing each other and a standing base that is disposed in a space formed by the pair of walls and connected to a treatment tool outlet and that is rotationally moved between a standing position and a falling position.  Ohgishi further does not teach the observation window being disposed on a flat surface inclined with respect to an axial direction of the distal-end-portion body on the distal end side of one wall of the pair of walls.
With respect to claim 1, Kohno teaches an endoscope comprising: 
an insertion part (102) that includes a distal end and a proximal end (FIG. 1); 
a distal-end-portion body (114) that is provided on a distal end side of the insertion part and formed with a treatment tool outlet (172,174) from which a treatment tool is led out (para [0028]); and 
an ultrasound transducer (132) that is provided on a distal end side of the distal-end-portion body (FIG. 2 for example), 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the tool opening of Ohgishi et al. to utilize a pair of walls that includes wall surfaces facing each other and a standing base that is disposed in a space formed by the pair of walls and connected to a treatment tool outlet and that is rotationally moved between a standing position and a falling position as taught by Kohno, and further to modify the distal-end-body portion of Ohgishi to have the observation window being disposed on a flat surface inclined with respect to an axial direction of the distal-end-portion body on the distal end side of one wall of the pair of walls as taught by Kohno in order to stably guide the treatment instrument (para [0005] of Kohno) over a range of angles (FIG. 4A and para [0041] of Kohno) while allowing for the observation portion to image the standing treatment tool when it is both raised and lowered (FIG. 5A,B, para [0043] for example).  Modifying Ohgishi in view of Kohno in this manner would result in the wall surface of the other of the pair of walls being positioned on an extension of an ejection direction of the washing water to be ejected from the nozzle.
With respect to claim 2, Ogishi et al. teaches the ejection direction of the washing water to be ejected from the nozzle is a direction crossing the axial direction of the distal-end-portion body (FIG. 22).
With respect to claim 3, Ohgishi et al. in view of Kohno teaches the nozzle is disposed on the distal end side of the distal-end-portion body, and wherein the observation window is 
With respect to claim 4, Ohgishi et al. in view of Kohno teaches the nozzle is disposed on the distal end side of the distal-end-portion body, and wherein the observation window is disposed closer to a proximal end of the distal-end-portion body than the nozzle (FIG. 22 of Ohgishi shows window 103a being located higher than the nozzle in the Y-direction; modifying Ohgishi to have an inclined face as taught by FIG. 2 of Kohno for example would result in the window of Ohgishi being disposed closer to a proximal end of the distal-end-portion body than the nozzle).
With respect to claim 5, Ogishi et al. teaches the nozzle is disposed closer to an outer periphery of the distal-end-portion body than the observation window (FIG. 22).
With respect to claim 6, Ogishi et al. teaches the nozzle is disposed closer to an outer periphery of the distal-end-portion body than the observation window (FIG. 22).
With respect to claim 7, Ogishi et al. teaches the nozzle is disposed closer to an outer periphery of the distal-end-portion body than the observation window (FIG. 22).
With respect to claim 8, Ogishi et al. teaches the nozzle is disposed closer to an outer periphery of the distal-end-portion body than the observation window (FIG. 22).
With respect to claim 9, Kohno teaches wall surface of the other wall of the pair of walls is longer than the wall surface of the one wall in the axial direction of the distal-end-portion body (148 vs 146, FIG. 3), and wherein a distal end of the wall surface of the other wall is disposed closer to the distal end side of the distal-end-portion body than a distal end of the wall surface of one wall (FIG. 3).
With respect to claim 10, Kohno teaches wall surface of the other wall of the pair of walls is longer than the wall surface of the one wall in the axial direction of the distal-end-portion body (148 vs 146, FIG. 3), and wherein a distal end of the wall surface of the other wall is disposed closer to the distal end side of the distal-end-portion body than a distal end of the wall surface of one wall (FIG. 3).
With respect to claim 11, Kohno teaches wall surface of the other wall of the pair of walls is longer than the wall surface of the one wall in the axial direction of the distal-end-portion body (148 vs 146, FIG. 3), and wherein a distal end of the wall surface of the other wall is disposed closer to the distal end side of the distal-end-portion body than a distal end of the wall surface of one wall (FIG. 3).
With respect to claim 12, Kohno teaches wall surface of the other wall of the pair of walls is longer than the wall surface of the one wall in the axial direction of the distal-end-portion body (148 vs 146, FIG. 3), and wherein a distal end of the wall surface of the other wall is disposed closer to the distal end side of the distal-end-portion body than a distal end of the wall surface of one wall (FIG. 3).
With respect to claim 13, Kohno teaches wall surface of the other wall of the pair of walls is longer than the wall surface of the one wall in the axial direction of the distal-end-portion body (148 vs 146, FIG. 3), and wherein a distal end of the wall surface of the other wall is disposed closer to the distal end side of the distal-end-portion body than a distal end of the wall surface of one wall (FIG. 3).
With respect to claim 14, Kohno teaches wall surface of the other wall of the pair of walls is longer than the wall surface of the one wall in the axial direction of the distal-end-portion body (148 vs 146, FIG. 3), and wherein a distal end of the wall surface of the other wall is disposed closer to the distal end side of the distal-end-portion body than a distal end of the wall surface of one wall (FIG. 3).
With respect to claim 15, Kohno teaches wall surface of the other wall of the pair of walls is longer than the wall surface of the one wall in the axial direction of the distal-end-portion body (148 vs 146, FIG. 3), and wherein a distal end of the wall surface of the other wall is disposed closer to the distal end side of the distal-end-portion body than a distal end of the wall surface of one wall (FIG. 3).

Response to Arguments
Applicant's arguments filed 07/15/2021 have been fully considered but they are not persuasive.
Applicant states that in the reference Ohgishi, when the window 103a is located “higher” than the nozzle 108 as interpreted by the office, this means the water ejected from the nozzle 108 is ejected upward towards the window 103a, in the Y-direction.  Applicant then reproduces FIG. 22 of Ohgishi with annotations, which has been reproduced below:

    PNG
    media_image1.png
    296
    239
    media_image1.png
    Greyscale

Examiner agrees with Applicant’s arrow indicating the ejection direction of the washing water.  However, Examiner does not believe that “upward” is the best term to describe this ejection direction.  “Upward” could be interpreted as straight up and down or “due north.” Applicant’s 
In response to Applicant’s argument that it is non-obvious to a person skilled in the art that incorporating a nozzle configuration of Ohgishi, where water is ejected upward, may achieve the feature “wherein the wall surface of the other wall of the pair of walls is positioned on an extension of an ejection direction of the washing water to be ejected from the nozzle,” Examiner respectfully disagrees.   As was set forth in the previous Office action, the primary reference of Ohgishi teaches a tool opening is positioned on an extension of an ejection direction of the washing water to be ejected from the nozzle as set forth above while the secondary reference of Kohno is relied upon to modify the tool opening of Ohgishi to instead utilize a distal-end-portion body formed with a treatment tool outlet from which a treatment tool is led out wherein the distal-end-portion body includes a pair of walls that includes wall surfaces facing each other, a standing base that is disposed in a space formed by the pair of walls and connected to the treatment tool outlet as set forth above.  Modifying Ohgishi in view of Kohno in the manner set forth above would result in the wall surface being positioned on an extension of an ejection direction of the washing water.  
This is supported by, for example, Applicant’s annotation of FIG. 22 of Ohgishi shown above.  Applicant shows the ejection direction of the washing water to be ejected from the nozzle with an arrow.  This arrow crosses the tool opening 106, showing that the nozzle of Ohgishi ejects water towards the tool opening.  Modifying this tool opening of Ohgishi to instead utilize a distal-end-portion body formed with a treatment tool outlet from which a treatment tool is led out wherein the distal-end-portion body includes a pair of walls that includes wall surfaces facing each other, a standing base that is disposed in a space formed by the pair of walls and connected to the treatment tool outlet as taught by Kohno would mean the circular opening 106 shown in the annotated figure above would be replaced by the outlet, the pair of walls, and the 
Applicant argues that Kohno also teaches a nozzle configuration where the window 150 is located “higher” than the nozzle, that when the window 150 is located higher than the nozzle the water ejected from nozzle 152 is ejected upward, and finally that when the water is ejected upward from the nozzle 152, the “wall surface” is not positioned on an extension of an ejection direction of the washing water ejected from the nozzle 152.  Examiner again does not believe that “upward” is the best term to describe this ejection direction.  Applicant’s reproduction of FIG.2 of Kohno shows the ejection direction extends diagonally from lower left to upper right or in a “northeast” direction.
Applicant argues the water ejected from the nozzle 108 of Ohgishi is ejected upward as shown in FIG. 22 of Ohgishi, and further that in view of FIG. 2 of Kohno, when the water is ejected upward, it is non-obvious to a person skilled in the art that the “wall surface” is positioned on an extension of an ejection direction of the washing water ejected from the nozzle.  This is not persuasive.  As set forth above, Ohgishi teaches water being ejected in a northwest direction across the tool opening.  Further, as set forth above, the secondary reference of Kohno is relied upon to modify the tool opening of Ohgishi to instead utilize a distal-end-portion body formed with a treatment tool outlet from which a treatment tool is led out wherein the distal-end-portion body includes a pair of walls that includes wall surfaces facing each other, a standing base that is disposed in a space formed by the pair of walls and connected to the treatment tool outlet.  The result of this modification would mean the circular opening 106 of Ohgishi shown in the annotated figure above would be replaced by the outlet, the pair of walls, and the standing base of Kohno.  Therefore wall surface of the other wall of the pair of walls would be positioned on an extension of the northwest ejection direction as taught by Ohgishi. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to Applicant’s argument that the Office has failed to elaborate “how” Ohgishi and Kohno are combined to achieve the feature of claim 1 recite above, Examiner respectfully disagrees.  Examiner has detailed the proposed modification above and in the previous Office action.
The last paragraph of Argument #2 (on Applicant’s page 6) recites, “does the Office believe the combination of Ohgishi and Kohno discloses an embodiment similar to FIG. 5 of the present Application? Or does the Office believe the combination of Ohgishi and Kohno discloses an embodiment similar to FIG. 7 of the present Application? Or does the Office believe the combination of Ohgishi and Kohno discloses another embodiment?”  It appears that Applicant is arguing that Ohgishi in view of Kohno does not teach the figures as disclosed in the specification of the current application.  This argument is not persuasive because although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant’s argument that the Office provided no suggestion or motivation to modify the endoscope device of Ohgishi with the asserted teachings of FIG. 3 in Kohno, Examiner respectfully disagrees.  As set forth above, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the tool opening of Ohgishi et al. to utilize a pair of walls that includes wall surfaces facing each other and a standing base that is disposed in a space formed by the pair of walls and connected to a treatment tool outlet and that is rotationally moved between a standing position and a falling position as taught by Kohno, and further to modify the distal-end-body portion of Ohgishi to have 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795